1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      AYNALEM G. WORKNEH,
4
                           Plaintiff,
5                                                          2:19-cv-00565-JCM-VCF
      vs.                                                  ORDER
6     STARBUCKS CORPORATION,
7                           Defendants.
8           Before the court is Plaintiff’s Motion to File a First Amended Complaint (ECF NO. 34).
9           No opposition has been filed and the time to file an opposition has passed.
10          Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
11   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
12   the granting of the motion. Here, it would seem as Defendant has consented to the granting of the instant
13   motion.
14          Accordingly, and good cause appearing,
15          IT IS HEREBY ORDERED that Plaintiff’s Motion to File a First Amended Complaint (ECF NO.
16   34) is GRANTED.
17          IT IS FURTHER ORDERED that Plaintiff must file the First Amended Complaint or before
18   January 22, 2020.
19          DATED this 15th day of January, 2020.
                                                                 _________________________
20
                                                                 CAM FERENBACH
21                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25
